Name: Commission Regulation (EEC) No 1198/92 of 8 May 1992 on the issuing of import licences for certain processed mushroom products originating in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 5. 92 Official Journal of the European Communities No L 124/33 COMMISSION REGULATION (EEC) No 1198/92 of 8 May 1992 on the issuing of import licences for certain processed mushroom products originating in third countries Whereas the quantities for which licences have been issued have reached the amount of 6 072 tonnes ; whereas the issuing of licences qualifying for the exemption from the additional amount provided for in Article 2 of Regula ­ tion (EEC) No 1796/81 should accordingly be suspended for new importers, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of mushrooms of Agaricus spp. falling within CN codes 071 1 90 40, 2003 10 20 and 2003 10 30 ('), as amended by Regulation (EEC) No 1 122/92 (2), Having regard to Commission Regulation (EEC) No 1707/90 of 22 June 1990 laying down detailed rules for the application of Regulation (EEC) No 1796/81 on imports of mushrooms from third countries (3), as last amended by Regulation (EEC) No 1 123/92 (4), and in particular Article 5 (8) thereof, Whereas Regulation (EEC) No 1124/92(0 has authorized the issuing of import licences for an overall quantity of 6 072 tonnes to new importers ; whereas Article 5 (8) of Regulation (EEC) No 1707/90 provides that if the quanti ­ ties for which licences have been applied for exceed the balance available, the Commission is to fix a single percentage figure by which the quantities applied for are to be reduced and suspend the issuing of licences in response to subsequent applications ; Whereas quantities applied by new importers on 4 and 5 May 1992 exceed the quantities available ; whereas the extent to which licences may be issued may accordingly be determined ; HAS ADOPTED THIS REGULATION : Article 1 Import licences applied for pursuant to Article 5 (4) (b) of Regulation (EEC) No 1707/90 on 4 and 5 May 1992 and forwarded to the Commission on 6 May 1992 shall be issued, the endorsement laid down in Article 7 of Regula ­ tion (EEC) No 1707/90 being indicated, for up to 4,8 % of the quantity applied for. The issuing of licences which may qualify for exemption from the additional amount provided for in Article 2 of Regulation (EEC) No 1796/81 is hereby suspended for applications under Article 5 (4) (b) of Regulation (EEC) No 1707/90 lodged from 6 May 1992. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 4. 7. 1981 , p. 1 . 0 OJ No L 117, 1 . 5. 1992, p. 98. 0 OJ No L 158, 23. 6. 1990, p. 34. 0 OJ No L 117, 1 . 5. 1992, p. 100. O OJ No L 117, 1 . 5. 1992, p. 103.